Title: To George Washington from Bartholomew von Heer, 25 July 1781
From: Heer, Bartholomew von
To: Washington, George


                  
                     Sir
                     Philadelphia July 25th 1781
                  
                  Your Orders dated the 13th instant for marching my Troops immediately to Camp I received by Board of War this morning.
                  I am sorry to inform Your Excellency That my Troop has remained in the same Situation as represented in my last; No Horses provided, neither is there any prospect to; None I could get of any Q. Mrs Department; Likewise I applied for pistols, Swords, & other articles of accoutrements, But very few received.
                  Upon many Applications to the Board of War for payment is no hope for any Contenting the men, of Whom a great many their Time is expired would be willing to serve the Country, But no Encouragement for them—This is the fourth Time I travelled to the City on the Subject for geting ever THing provided for my Troops, for which never any Expences have been allowed to me, neither could get any money on account for my support In public Bussiness; & I do’nt really Know, how I shall support the Troop in marching them to Camp; it seems hard to them to march without having received any pay these sixteenth months—myself & the officers find to themselves difficult for any longer Support in the Service; They have allready represented to me to resign, But I Still have encouraged them to Stay in hopes that they would seen Justice done—It is very disagreable to me to represent  Excellency, If no Redress will come,  I am compell’d myself to quit the Service as I find it hardly possible to Support me any longer—no accounts have been Settled with me, Since I raised the Troop & still cannot hope any Settling Either of Q. Mr or forage Mr neither for my Recruiting accts, whereby I have advanced money in good Time.
                  I Shall send Your Excellency a Small Number of men, mounted under the Command of an Officer to reinforce the others—If any money for Recruiting would be given to me I will be Sur, I could march my Corps compleat to Camp.
                  I Shall beg Your Excellency to consider the Case, That Therefore would be provided, & I not Stopped from the Duty, which your Excellency would  to me.
                  I Shall do myself the Honour to wait upon your Excellency as speedy as I may be dispatched from the Board of Treasury, where I am obliged to settle the accounts of Depreciation if possible.
                  I Shall Thank for your Excellency’ Kindness to grant me an answer as soon as convenient.  I remain with the greatest Respect Your Excellency most humble & most obedient servant
                  
                     Barthw von Heer Capt. L. Dr.
                  
               